83069: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13634: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83069


Short Caption:WYETH RANCH CMTY. ASS'N VS. MARCHAI B.T.Court:Supreme Court


Related Case(s):74416, 82771, 83175


Lower Court Case(s):Clark Co. - Eighth Judicial District - A689461Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:06/22/2021 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWyeth Ranch Community AssociationKaleb D. Anderson
							(Lipson Neilson P.C.)
						David T. Ochoa
							(Lipson Neilson P.C.)
						


RespondentMarchai B.T.David J. Merrill
							(David J. Merrill, P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/16/2021Filing FeeFiling Fee due for Appeal. (SC)


06/16/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-17356




06/16/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-17368




06/21/2021Filing FeeE-Payment $250.00 from David T. Ochoa. (SC)


06/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-17882




06/22/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)21-17987




06/30/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Case Nos. 82771/83069. (SC)21-18781




07/02/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-19108




07/14/2021Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 07/14/21). (SC)


07/14/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Docketing Statement Civil Appeals. (SC)21-20337




07/14/2021MotionFiled Appellant's Motion for Extension of Time (Docketing Statement Civil Appeals). (SC)21-20350




07/14/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-20351




07/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on July 14, 2021.  (SC)21-20438




07/16/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/22/21. To Court Reporter: Jill Hawkins. (REJECTED PER NOTICE ISSUED ON 7/16/21)(SC)


07/16/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-20626




07/19/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/22/21. To Court Reporter: Jill Hawkins. (SC)21-20710




09/23/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: October 14, 2021. (SC)21-27549




10/06/2021MotionFiled Appellant's Motion for Extension of Time (Opening Brief). (SC)21-28713




10/12/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until November 15, 2021, to file and serve the opening brief and appendix.  (SC)21-29259




11/15/2021BriefFiled Appellant Wyeth Ranch Community Association's Opening Brief. (REJECTED PER NOTICE ISSUED 11/15/21)(SC)


11/15/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-32668




11/15/2021BriefFiled Appellant, Wyeth Ranch Community Association's Opening Brief. (SC)21-32675




11/15/2021AppendixFiled Appellant's Appendix, Volume I of III. (SC)21-32677




11/15/2021AppendixFiled Appellant's Appendix, Volume II of III. (SC)21-32678




11/15/2021AppendixFiled Appellant's Appendix, Volume III of III. (SC)21-32681




12/10/2021MotionFiled Stipulation to Extend Time to File Answering Brief. (SC)21-35209




12/10/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: January 14, 2022) (SC)21-35214




01/14/2022BriefFiled Respondent's Answering Brief. (SC)22-01567




01/14/2022AppendixFiled Respondent's Appendix. (SC)22-01568




02/14/2022BriefFiled Appellant's Reply Brief. (SC)22-04898




02/14/2022Case Status UpdateBriefing Completed/To Screening. (SC)


04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."   fn1[The Honorable Mark Gibbons, Senior Justice participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-13634




05/24/2022RemittiturIssued Remittitur. (SC)22-16493




05/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/13/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 25, 2022. (SC)22-16493





Combined Case View